DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,598,784. Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn to a similar invention, wherein a terminal device and home appliance communicate via the communication unit of the home appliance using authentication information.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,133,944. Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn to a similar invention, wherein a terminal device and home appliance communicate via the communication unit of the home appliance using authentication information, wherein the communication unit operates as an AP.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recite “wherein the external AP apparatus is selected among a plurality of external AP apparatus stored in the terminal device by a user”.  It is unclear how an external apparatus can be stored in a terminal.  In addition, the grammar of the phrase is unclear.  The examiner will interpret this as “wherein the external AP apparatus is selected from a list of external apparatuses, wherein the list is stored in the terminal device by a user.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha (WO 2013/015656 - Applicant’s IDS).
Regarding claims 1, 9, and 16, Ha teaches a home appliance (and corresponding method and medium) comprising:
a communication unit (WiFi communication module – see fig 10 #25, claim 1, [0037]); 
a memory configured to store address information for accessing a server – (WiFi communication module has the unique IP of the server) - see [0160]; 
a processor configured to: 
In response to a user input, control the communication unit to operate as an AP for connecting to a terminal device (home appliance can be in “setting mode”/”AP mode” by using the WiFi communication module and a user selecting a particular input to connect to user terminal) - see [0260] - [0263].
Receive, while the communication circuit is operated as the AP, authentication information including a password for connecting to an external AP apparatus from the terminal device, wherein the password is stored in the terminal device prior to the communication circuit connecting to the terminal device (During “setting mode”/”AP mode”, the external terminal selects SSID and inputs password thereof for an AP, these are received at the communication unit from the external terminal.  External terminal has to input SSID password for connection.  Therefore, this indicates it is stored (at least temporarily for connection), in the external terminal) – see [0269] – [0270]).
Control the communication unit to establish a communication link with the external AP apparatus using the authentication information (Upon reception of this information, the Wi-Fi communication module is changed to a use mode and the information is stored in the communication module, which can access the AP) – see [0271].
In response to establishing the communication link with the external AP apparatus, control the communication circuit to access the server based on the address information via the external AP apparatus (Using communication module, the home appliance is in use mode and communications with the server using fixed IP of server) – see [0272].

Regarding claims 2, 10, and 17, Ha teaches control the display to display a state in which the communication circuit is operated as an access point (Home appliance may include a state indicating unit) - see [0277].

Regarding claims 4, 5, 12, and 19, Ha teaches receiving identification information of a user for registering the home appliance to a user account registered in the server from the terminal device while the communication circuit is operated as the AP, and the home appliance is registered to the user account based on the identification information when the home appliance access the server (In setting mode/AP mode, user information registration of the home appliance are received through the external terminal) - see [0269] and [0272].

Regarding claims 7 and 14, Ha teaches that the external AP apparatus is selected from among a plurality of external AP apparatus stored in the terminal device by a user (External terminal has accessible SSIDs indicated therein and the user selects an SSID) - see [0270].

Regarding claims 8 and 15, Ha teaches receiving the user input for operating the communication circuit as an AP from a remote controller of the home appliance (input means of external controller can be used to carry out remote control) - see [0292] - [0293].

Regarding claims 6, 13, and 20, Ha teaches receiving a command for controlling the home appliance from the server, controlling the home appliance based on the command, wherein the command is generated by the server based on request information transmitted from the terminal device to the server (Home appliance is not controlled remotely through the smart phone directly by direct communication of the home appliance with the smartphone.  That is, it implies that the smartphone (i.e., terminal device) communicates with the server, but not with the home appliance, directly.  In other words, it implies that the remote management service is made through the server) - see [0310].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (WO 2013/015656 - Applicant’s IDS).
Ha is relied upon for the reasons set forth above.
Regarding claims 3, 11, and 18, Ha further teaches that the communication module of the home appliance has the IP address of the server - see [0160].  
Ha does not teach receiving the address information from the terminal device while the communication circuit is operated in AP mode.   However, Ha teaches receiving all of the other identification information, authentication information, etc., for accessing the server, during the setting/AP mode.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ha to receive the IP address information at the same time as the other information (during AP/setting mode), in order to save time and resources, and to simplify the process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495